Rubenstein, S.
The propounded instrument is handwritten on an ordinary sheet of paper. It is folded once, so as to make four pages of equal size. The provisions begin on the first page and continue consecutively from the bottom of the first to the top of the fourth page. They end at the bottom of that page and are followed by the signature of the decedent, leaving no room for the attestation of the subscribing witnesses. The signatures of the latter are found in order on the third page.
The only question is whether the decedent and the witnesses subscribed the instrument at the end thereof as required by subdivisions 1 and 4 of section 21 of the Decedent Estate Law. The Court of Appeals, in Matter of Field (204 N. Y. 448, 457), said ‘ ‘ The natural end of a will is where the draftsman stopped writing in the consecutive order • of composition * s *. Form should not be raised above substance in order to destroy a will and the substantial thing in this case is a paper which reads straightforward and without interruption from the beginning to the end and when thus read the signature is found at the end.”
The court holds that the propounded instrument is subscribed by the decedent and the witnesses at the end thereof (Matter of Peiser, 79 Misc. 668 ; Matter of Murphy, 160 Misc. 353) ; that it is otherwise duly executed in conformity with the provisions of section 21 of the Decedent Estate Law; and that at its execution he was of sound mind, fully competent to make a will and under no restraint. Therefore, the instrument will be admitted to probate.
Proceed accordingly.